Exhibit 1 Joint Filing Agreement By this Agreement, the undersigned agree that this Statement on Schedule 13G being filed on or about this date, and any subsequent amendments thereto filed by any of us, with respect to the securities of Ellomay Capital Ltd. is being filed on behalf of each of us. August 4, 2013 Ron Senator /s/ Ron Senator By: Ron Senator Sphera Funds Management Ltd. /s/ Amir Ayalon By: Amir Ayalon Title: Chief Executive Officer Sphera Capital Ltd. /a/ Amir Ayalon By: Amir Ayalon Title: Chief Executive Officer
